JUVENILE COURT PROCEDURAL RULES COMMITTEE
                              FINAL REPORT1

                          AMENDMENT OF Pa.R.J.C.P. 1608

       On December 9, 2015, the Court amended Juvenile Court Procedural Rule 1608
concerning permanency hearings for children with a permanency plan of another
planned permanent living arrangement (“APPLA”), services for independent living, and
corresponding definitions, due to new federal requirements of the Preventing Sex
Trafficking and Strengthening Families Act (“PSTSFA”), (P.L. 113-183), 42 U.S.C. §§
675 & 675a.

       After the rule amendment, the Governor signed the Act of Dec. 28, 2015, P.L.
559, which added to the federal requirements of 42 U.S.C. § 675a(a)(2)(B) to now
require that the court “make findings that the significant connection is identified in the
permanency plan or that efforts have been made to identify a supportive adult, if no one
is currently identified.” See 42 Pa.C.S. § 6351(F.1)(5)(iv)(D), as amended.

       As presently constructed, Rule 1608 requires the court to consider evidence
concerning “the full name of at least one identified supportive adult with whom the child
has significant connections.” Pa.R.J.C.P. 1608(D)(2)(a)(iii); see also Pa.R.J.C.P. 1149
(Family Finding). However, the rule does not require a finding of identification.
Therefore, to conform the rule to the new state legislative requirement, Rule 1608 is
amended to add paragraph (D)(2)(c)(iii) to require supportive adult identification as
another judicial finding.

       Rule 1608 is further amended to require the court at a permanency hearing to
address the child’s visitation with the guardian. Presently, this is required at the shelter
care hearing, adjudicatory hearing, and dispositional hearing, see Pa.R.J.C.P.
1242(E)(7), 1409(C)(2)(b), 1512(D)(1)(k). Rule 1608 mentions visitation, but only in the
context of siblings. See Pa.R.J.C.P. 1608(D)(1)(n). Rule 1609 (Permanency Hearing
Orders) mentions “temporary visitation rights of parents,” but only when the court
transfers custody of the child. See Pa.R.J.C.P. 1609(C)(3). Therefore, Rule 1608 is
amended to require the court to consider the adequacy of the visitation schedule for the
child with the child’s guardian.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.